DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to Applicant’s patent application number 16/641,598 filed on 2/24/2020.
	Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2020 is being considered by the examiner.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, last line; a citation “the derived configuration instruction” does not have a proper antecedent basis, unless the Applicant meant “the at least on configuration instruction”. Correction is required. Claims 2-14 depending upon the rejected claim 1 are also rejected. Claims 2-10 having the same issues as mentioned are also rejected. Claim 14, last line having the same issues as mentioned, therefore, claims 15-20 are also rejected. 
Re claims 9-10 (line 2); a citation “which” is confusing and indefinite because does not clear that if “which” referring to which structure? Clarification is required.   
Re claims 9-10, (lines 1-2); a citation “wherein the entrance system comprises a communication bus” is confusing and indefinite because the claims are sole drawn to a sub-combination of a control arrangement; and a citation “for an entrance system” is functional and not positively combination and claimed (see claim 1, line 1)? Clarification is required. 
Regarding claims 11-12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2014/0022077 to Zenisek et al. (‘Zenisek’).

The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 2: wherein the derived configuration instruction 106 pertains to configuration of the image-based sensor unit (140).
Re claim 3: wherein the processing device (104) of the image-based sensor unit (140) is arranged for executing the derived configuration instruction (106) by entering into an automatic learning mode for the image-based sensor unit (140), the automatic learning mode affecting one or more of the plurality of settings stored in the memory (108).

Re claim 5: wherein the image-based sensor unit (140) has a plurality of available setting schemes (e.g. lights, speaker, par. [0037], lines 1-4), each setting scheme including predefined values of the plurality of settings to be stored in the memory (108), and the processing device (104) of the image-based sensor unit (140) is arranged for executing the derived configuration instruction (106) by: reading a parameter contained in the configuration instruction; selecting a setting scheme among the plurality of available setting schemes in accordance with read parameter; and setting or updating the values of the plurality of settings stored in the memory (108) in accordance with the selected setting scheme.
Re claim 6: wherein the processing device (104) of the image-based sensor unit (140) is arranged for executing the derived configuration instruction (106) by performing a reset of the image-based sensor unit (140).
Re claim 7: wherein the derived configuration instruction (106) pertains to configuration of another sensor unit among said one or more sensor units (136…140).
Re claim 8: wherein the derived configuration instruction (106) pertains to configuration of the automatic door operator (par. [0026]).
Re claim 9: wherein the entrance system comprises a communication bus (128) to which said one or more sensor units (136... 140) and said automatic door operator are connected, wherein the processing device (104) of the image-based sensor unit (140) is arranged for executing the derived configuration instruction (106) by transmitting the derived configuration instruction in a 
Re claim 10: wherein the entrance system (10) comprises a communication bus (37) to which said one or more sensor units (136...140) and said automatic door operator (Fig. 1A-1B) are connected, wherein the processing device (104) of the image-based sensor unit (140) is arranged for executing the derived configuration instruction (106) by: identifying a recipient device indicated by the configuration instruction (106), the recipient device being one of said another sensor unit (S2) or said automatic door operator (30); and transmitting the derived configuration instruction (106) in a message on the communication bus (128) and addressed to the recipient device.
Re claims 11, 12: wherein the machine-readable optical code is a two-dimensional barcode, such as a QR (Quick Response) code; a one-dimensional barcode, such as a UPC (Universal Product Code) or EAN (European Article Number/Intemational Article Number) code (see par. [0035], lines 12-13).
Re claim 14: Zenisek discloses a computerized system (Fig. 1A) comprising: an entrance system (see rejections above of claims 1 and 13); and an external computing resource (102) arranged for: receiving a configuration command from a user; obtaining at least one configuration instruction (106) matching the received configuration command; generating the machine-readable optical code (par. [0035], lines 12-13) including encoding the obtained configuration instruction (106) into the optical code; and providing the external object with the generated optical code (Figs. 1A-1B).
Re claim 15: Zenisek discloses a configuration method for an entrance system (100) having: one or more movable door members (130..134; an automatic door operator (par. [0026]) for causing movements of the one or more movable door members (130..134) between closed and open positions; and one or more sensor units (136..140) for monitoring respective zone(s) at the entrance system (100) for presence or activity of a person or object, at least one sensor unit of said one or more sensor units (134...140) being an image-based sensor unit (140), the configuration method comprising: capturing an 
Re claim 16: further comprises the initial steps, at a computing resource (Fig. 1A) external to the entrance system (100), of: receiving a configuration command from a user; obtaining at least one configuration instruction (106) in response to the received configuration command; generating the machine-readable optical code (par. [0035], lines 12-13) including encoding the obtained configuration instruction (106) into the optical code; and providing the external object with the generated optical code (par. [0035], lines 12-13).
Re claim 17: wherein the external object (412, Fig. 4) inherently comprises a piece of paper and wherein providing the external object with the generated optical code (par. [0035], lines 12-13) involves printing the generated optical code on a surface of said piece of paper.
Re claim 18: wherein the external object comprises a mobile communication device (par. [0028], lines 5-6) and wherein providing the external object (412) with the generated optical code (par. [0035], lines 12-13) involves transmitting the generated optical code over a communications network to the mobile communication device (par. [0028]).
Re claim 19: further comprising: receiving the optical code (par. [0035], lines 12-13) over the communications network (par. [0029], line 4) at the mobile communication device; and presenting the received optical code (par. [0035], lines 12-13) on a display screen of the mobile communication device (par. [0028]).
Re claim 20: wherein the computing resource (Fig. 1A) includes a portable computing device (e.g. par. [0028], lines 5-6), wherein the external object is a display screen of the portable computing 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale